DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The specification recites "docosahexanoic acid" throughout, including in the abstract. This is presumed to be a misspelling of the fatty acid docosahexaenoic acid.
Appropriate correction is required.

Claim Objections
Claims 1, 5, and 6 are objected to because of the following informalities:  
Regarding claims 1, 5, and 6, "poly unsaturated” must be changed to "polyunsaturated."
Regarding claim 1, elements (b) and (c), "one or more viable plant seed" must be changed to "one or more viable plant seeds".
Regarding claim 1, "the holder" must be changed to "the sample holder".
Regarding claim 1, "cm-1" must be changed to "cm-1".
Regarding claim 5, the fatty acid docosahexaenoic acid is presumed to be misspelled as
docosahexanoic acid. The limitation "docosahexanoic acid" has been interpreted for as the fatty
acid docosahexaenoic acid for purposes of evaluating the claims over the prior art.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  
(A) The breadth of the claims.
Claim 1 recites the limitation "(c) a sample holder configured to hold the one or more viable plant seed, wherein the [sample] holder is made of non-reflective metal alloy." 
(B) The nature of the invention.
The claimed invention is a system for plant trait introgression that uses an FTIR spectroscopy instrument to evaluate one or more viable plant seeds at a mid-IR absorbance band for at least one polyunsaturated fatty acid (PUFA).
(C) The state of the prior art.
The prior art of record does not disclose a metal alloy that does not reflect any light, let alone a metal alloy that is less reflective than super-black materials like the carbon-nanotube-based Vantablack™, which absorbs 99.96% of surface light (and therefore reflects a non-zero amount of light).
Modiano (US 6,646,264; IDS) discloses a non-destructive optical analysis of a single seed (col. 4, lines 16-21; col. 10, line 18; Fig. 9) to determine a trait in the seed by using a sampling device that "is any flat black material onto which sample seed can be loaded for reflectance analysis" (col. 12, lines 43-45). Modiano does not disclose the flat black material of the sampling device is a metal alloy that reflects zero light. Modiano further discloses that the seed can be rapeseed seed, soybean seed, or sunflower seed (col. 12, lines 4-21). Modiano further teaches measuring light in a range of up to 2600 nm wavelength. (col. 15, line 15), which corresponds to 3846 cm-1 wavenumber. Modiano further teaches that the light measuring device is MCT (col. 14, lines 31-33).
Lohumi ("Nondestructive Evaluation for the Viability of Watermelon (Citrullus lanatus) Seeds Using Fourier Transform Near Infrared Spectroscopy," J. of Biosystems Eng. 2013) discloses evaluating seed viability by FT-NIR in a black-colored single-seed holder (Fig. 1b). Lohumi teaches that the "sample holder had a negligible effect with reflected spectra from the seed" (page 314, left col., second para.), which suggests low reflectance, but not zero reflectance. Lohumi does not teach that the back-colored material of the single-seed holder is a metal alloy.
Ribeiro ("Prediction of linolenic and linoleic fatty acids content in flax seeds and flax seeds flours through the use of infrared reflectance spectroscopy and multivariate calibration," Food Research International 2013; IDS) uses an FTIR spectroscopy instrument to detect absorbance at a first absorption band between about 3800 cm-1 wavenumber and about 2600 cm-1 wavenumber (Fig. 3b) to analyze viable plant seeds (section 2.6, page 849) for polyunsaturated fatty acids (PUFAs) (linolenic and linoleic fatty acids; title and abstract).
Sukkasem ("Rapid Chemometric Method for the Determination of Oleic and Linoleic Acid in Sunflower Seeds by ATR-FTIR Spectroscopy," Chiang Mai J. Sci. 2015; IDS) discloses performing ATR-FTIR spectroscopy [on ground seeds] using a detector cooled using liquid nitrogen (nitrogen cooled MCT (HgCdTe) detector, section 2.3, page 932) to detect absorbance at a first absorption band between about 3800 cm-1 wavenumber and about 2600 cm-1 wavenumber (3050-2800 cm-1; page 932, last para.). Although Sukkasem does not explicitly disclose an embodiment of performing the ATR-FTIR spectroscopy on viable whole seeds, rather than ground seeds, Sukkasem teaches that "the ATR-FTIR technique can be used as an alternative method in plant breeding programs for fatty acid determination in seed samples since it is accurate, rapid and simple" (page 938).
Kempfert ("Detectors for Fourier Transform Spectroscopy," Thermo Nicolet Application Note AN-00125. 2002; IDS) discloses MCT detectors that have a spectral range of 11700-800 cm-1, 11700-600 cm-1, or 11700-400 cm-1, and that are cooled with liquid nitrogen (page 2).
(D) The level of one of ordinary skill.
One of ordinary skill in the art would look to the specification and the prior art for guidance regarding the meaning of a non-reflective metal alloy, and for examples.
One of ordinary skill in the art would understand that the degree of reflectivity of a material depends on its surface properties (polished versus non-polished) as well as on its composition. Accordingly, one of ordinary skill in the art would understand that the same metal alloy (e.g., steel) can be more or less reflective based upon the degree to which the surface of the steel is polished.
One of ordinary skill in the art would understand that reflectivity of light on the surface of a material is a function of the wavelength of the light, its polarization, and its angle of incidence. One of ordinary skill in the art would understand that black objects reflect less light than white objects. One of ordinary skill in the art would understand metals and metal alloys to be generally more reflective than other materials.
In the absence of a special definition, one of ordinary skill in the art would not understand the meaning of "non-reflective metal alloy," such as whether a non-reflective metal alloy does not reflect any light, of any frequency, at any angle of incidence.
(E) The level of predictability in the art.
The level of predictability in the science of reflectivity is fairly high.
(F) The amount of direction provided by the inventor.
The disclosure does not explain what is meant by "non-reflective," or provide any examples of a metal alloy that is non-reflective.
(G) The existence of working examples.
Example 1 of the specification states the following (page 9):
FTIR mode of operations—Canola (Brassica napus) seeds are placed in a custom designed 96 microtiter plates. The plate material is made of non-reflective metal alloy with indentations to contain the round seed.

However, this working example does not identify the metal alloy or provide any other information about the properties of the plate material.
 (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In view of the lack of guidance in the instant disclosure and the prior art, it would require undue experimentation for one of ordinary skill in the art to make the claimed sample holder that is made of non-reflective metal alloy.

Claims 1-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The examiner respectfully reminds the Applicant that according to MPEP §2163: 

"2163.02.  Standard for Determining Compliance with Written Description Requirement:

The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting  In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it”).


Original claim 1 recites the limitation "(c) a sample holder configured to hold the one or more viable plant seed, wherein the [sample] holder is made of non-reflective metal alloy." 
The original specification and original claim 11 of parent application 15/601157 recite "a customized sample holder made of non-reflective metal alloy." The original specification further recites following in Example 1 (page 9):
FTIR mode of operations—Canola (Brassica napus) seeds are placed in a custom designed 96 microtiter plates. The plate material is made of non-reflective metal alloy with indentations to contain the round seed.

The original disclosure does not identify a metal alloy that is "non-reflective." The original disclosure does explain what is meant by a non-reflective metal alloy. 
What is conventional or well known to one of ordinary skill in the art need not be disclosed in detail. See MPEP 2163, II. However, metal alloys that reflect zero light are not conventional or well known. As a point of comparison, the carbon-nanotube-based Vantablack™ absorbs 99.96% of surface light, and therefore reflects a non-zero amount of light.
Applicants did not show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention, by description of an actual reduction to practice, or by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, element (c) recites the limitation "wherein the [sample] holder is made of non-reflective metal alloy." It is unclear how a particular metal alloy (composition) can be characterized as "non-reflective" given that the degree of reflectivity of a material depends on its surface properties (polished versus non-polished) as well as its composition. Moreover, the term "non-reflective" in claim 1 is a relative term which renders the claim indefinite. The term "non-reflective" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Is a non-reflective metal alloy not permitted to reflect any light, of any frequency, at any angle of incidence? As a point of comparison, the carbon-nanotube-based Vantablack™ absorbs 99.96% of surface light. Would this super-black material be considered "non-reflective" according to the claimed term, despite reflecting a non-zero amount of light?
Claims 3, 6, and 7 recites the limitation "the PUFA.” There is insufficient antecedent basis for this limitation because claim 1, step (b) recites "one or more viable plant seed" [sic]. This rejection can be overcome by amending claim 4 to recite "the at least one or more viable plant seeds is a …seed."
Claim 4 recites the limitation "the PUFA.” There is insufficient antecedent basis for this limitation because claim 1, element (a) recites "at least one poly unsaturated fatty acid (PUFA)" and "no PUFA." This rejection can be overcome by amending claim 4 to recite "the at least one PUFA."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797